Citation Nr: 1401027	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-00 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability evaluation in excess of 20 percent for degenerative disc disease with demineralization and spinal stenosis (hereinafter "lumbar spine disability").  

2. Entitlement to separate ratings for neurological manifestations of the service-connected lumbar spine disability, including radiculopathy of the lower extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a March 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio, in which the Veteran 20 percent disability evaluation for the service-connected spine disability was continued.  

In his December 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (hereinafter "VLJ").  However, in a December 2010 statement, the Veteran indicated that he wished to withdraw his request for a hearing, and wanted his appeal considered on the record.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).  

In December 2011, the Board remanded the case to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC in order to obtain outstanding treatment records and a VA examination and medical opinion.  

The pertinent VA regulation provides that separate ratings are assigned for any associated neurological abnormalities associated with a service-connected spine disability (in this case degenerative disc of the lumbar spine) under the appropriate diagnostic code(s).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Therefore, the issue of separate evaluations for right and left lower extremity radiculopathy is part and parcel of the claim for a higher rating for the lumbar spine disability, and the claims are properly included as on appeal, as set forth on the title page of this decision.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Apart from a statement from the Veteran's representative and duplicative VA medical evidence already contained within the paper claims file, no additional documents pertinent to the present appeal were revealed.  

The appeal must again be REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

As noted, in the December 2011 remand, the Board remanded the claim for a new VA examination and medical opinion to address the nature and severity of the lumbar spine disability.  The Board indicated that the examiner should identify all neurological impairment associated with the Veteran's lumbar spine disability, and should specifically consider and address his complaints of pain radiating to the hips and his representative's assertion that he has right lower extremity radiculopathy.  

Also, the Board requested that the examiner consider any post-service injuries to the back after noting that the record reflects that the Veteran hurt his back while shoveling snow in January 1996, that he was in a motor vehicle accident in April 2001, and that he was in a motor vehicle accident in early 2002, in which he injured the upper part of his back.  

In December 2011, the Veteran was afforded a new VA examination.  The examiner reviewed the claims file, obtained a history from the Veteran and conducted a physical examination.  However, the examiner summarily determined that the Veteran did not have any neurological abnormalities or findings related to the thoracolumbar spine, and failed to address the Veteran's assertions and the private medical evidence showing that he has complained of pain radiating to his hips, and straight leg raising being limited due to bilateral hip pain.  Moreover, the examiner failed to comment on the Veteran's history of post-service spinal injuries.  More recently, the Veteran has submitted private treatment records that indicate occasional complaints of numbness and weakness in the lower extremities, and findings of radiculopathic symptoms with pain traveling down the lower extremity, as well as intermittent numbness and tingling down the lower extremity.  

For these reasons, an additional opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); Dyment v. West, 13 Vet. App. 141 
(1999).  

Accordingly, the case is REMANDED for the following action:

1. In accordance with 38 C.F.R. § 4.2, the RO/AMC must return the Veteran's claims file, along with a copy of this remand and all relevant medical records, to include any pertinent records in the Virtual VA Folder, to the December 2011 VA examiner who conducted the file review and provide a new VA examination and medical opinion on the issues of entitlement to a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability; and of entitlement to separate ratings for neurological manifestations of the service-connected lumbar spine disability, including radiculopathy of the lower extremities.  If that examiner is not available, the RO/AMC must provide the claims file to another examiner of suitable background and experience to provide examination and render an opinion as to the nature and severity of the lumbar spine disability; and whether the Veteran currently has any neurological manifestations of his service-connected lumbar spine disability.  

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected lumbar spine disability, including range of motion testing, any ankylosis, and any intervertebral disc syndrome, as per the applicable rating criteria; as well as describe the impact, if any, of the Veteran's condition upon his capacity for gainful employment.

The examiner must identify all neurological impairment associated with the Veteran's lumbar spine disability, and must specifically consider and address his complaints and private medical findings of lower extremity radiculopathy.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  All indicated tests, including an electromyography study and/or any such appropriate diagnostic testing, must be conducted to ascertain the nature of his claimed radiculopathy.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).  

In evaluating the service-connected disability, the examiner must comment as to whether it is possible to distinguish the symptoms and effects of the service-connected lumbar spine disability, from those attributable to any post-service injuries to the back, to include a January 1996 injury while shoveling snow and an April 2001 motor vehicle accident (discussed above).  If it is not medically possible to do so, the physician should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected lumbar spine disability.   

A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

2. After completing the requested action, and any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the claims remaining on appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond before the case is returned to the Board for further appellate action.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


